Judgment, Supreme Court, New York County (Dorothy Cropper, J.), rendered February 22, 1999, convicting defendant, after a jury trial, of robbery in the first and second degrees, and sentencing him, as a second felony offender, to concurrent terms of 10 years and 7 years, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning credibility. Concur — Nardelli, J. P., Williams, Tom, Wallach and Friedman, JJ.